Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 10/29/2018. Claims 1-26 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayes et al. (“Learning Universal Adversarial Perturbations with Generative Models”, IEEE Security and Privacy Workshops, May 24, 2018, pp 43-49), hereinafter Hayes.

1. A method for testing an automated learning system, comprising:
determining whether or not a small modification to a test input value of the automated learning system may cause an output value of the automated learning system to correspond to a predefined target output value, wherein a modification to the test input value is a small modification if a size of the modification is less than or equal to a predetermined modification magnitude (Hayes: e.g., page 44, sec III-A, the perturbed image as input to the target model f(δ’ + x),  which the target model is an example of an automated leaning system, the image drawn from the test dataset, sec C, Datasets, is an example of a test input value and δ’ being bounded by ε interprets a modification to the test input value is a small modification if a size of the modification is less than or equal to a predetermined modification magnitude), and
wherein the automated learning system comprises an input layer configured to receive the test input value and an output layer configured to output the output value of the automated learning system (Hayes: e.g., page 44, sec C, Datasets, the target model implemented with a ResNet or DensNet interprets the system comprising an input layer and an output layer);
determining a second output value that is dependent on the predefined target output value and a reference output value (Hayes: e.g., page 44, sec II-A, col 2, EQ (1), the Lfs term or the confidence threshold, k, the value corresponding co is an example of a reference output value and the value corresponding to i is an example of predefined target output value), wherein the reference output value is one of either (i) an output value that is assigned to the test input value, or (ii) the output value of the automated learning system (Hayes: e.g., page 44, sec II-A, col 2, EQ (1), the Lfs term or the confidence threshold, k, where the reference output value is the output value of the automated learning system),
wherein a second automated learning system is based on the automated learning system (Hayes: e.g., page 44, sec II-A, an UAN model),
Hayes: e.g., page 44, Fig 1, the corresponding relationship between the UAN and the target model), and
wherein the output layer of the second automated learning system corresponds to the input layer of the automated learning system and the input layer of the second automated learning system corresponds to the output layer of the automated learning system (Hayes: e.g., page 44, Fig 1, the output of the target model connected to the input of the UAN and the output of the UAN connected to the input of the target model);
feeding the second output value into the input layer of the second automated learning system and propagating the second output value through the second automated learning system (Hayes: e.g., page 45, EQ (3), feeding the UAN mode the k term, the second output value, as the UAN loss function indicates); and
determining, depending on the output value that results from the propagation of the second output value through the second automated learning system, whether a small modification to the test input value may cause the output value of the automated learning system to correspond to the predefined target output value (Hayes: e.g., page 45, EQ (3), determining the error rate of the target module on adversarial images).

2. The method according to claim 1, further comprising: issuing a robustness certificate if the modification does not cause the output value of the automated learning system to correspond to the target output value (Hayes: e.g., page 44, col 2, the confidence 

4. The method according to claim 1, further comprising:
determining an objective function depending on the output value of the second automated learning system, depending on the modification magnitude, and depending on the test input value (Hayes: e.g., page 45, EQ (3) is an example of an objective function); comparing the determined objective function to a predetermined threshold (Hayes: e.g., page 45, EQ (3), the confidence threshold or the relative perturbation value that is set to a value are an example of a threshold to which the objective function is compared); and
determining whether a small modification to the test input value does not cause the output value of the test input value to correspond to the predefined target output value depending on the result of a comparison (Hayes: e.g., page 45, EQ (3), page 46, Table III, the error rate for the determining the output values with adversarial perturbations).

5. A method for determining a largest safe modification magnitude of a modification to a test input value that does not cause a change of the corresponding output value to correspond to a predefined target output value, the method comprising:
determining a second output value that is dependent on the predefined target output value and a reference output value (Hayes: e.g., page 44, sec II-A, col 2, EQ (1), the Lfs term or the confidence threshold, k, the value corresponding co is an example of a reference output value and the value corresponding to i is an example of predefined target output value), wherein the reference output value is one of either (i) an output value that is assigned to the test input value, or (ii) an output value of the automated learning system (Hayes: e.g., page 44, sec II-A, col 2, EQ (1), the Lfs term or the confidence threshold, k, where the reference output value is the output value of the automated learning system), wherein a second automated learning system is based on the automated learning system (Hayes: e.g., page 44, sec II-A, an UAN model), wherein each layer of the second automated learning system corresponds to one corresponding layer of the automated learning system (Hayes: e.g., page 44, Fig 1, the corresponding relationship between the UAN and the target model), and wherein the output layer of the second automated learning system corresponds to the input layer of the automated learning system and the input layer of the second automated learning system corresponds to the output layer of the automated learning system (Hayes: e.g., page 44, Fig 1, the output of the target model connected to the input of the UAN and the output of the UAN connected to the input of the target model);
feeding the second output value into the input layer of the second automated learning system and propagating the second output value through the second automated learning system (Hayes: e.g., page 45, EQ (3), feeding the UAN mode the k term, the second output value, as the UAN loss function indicates, to generate output values);
determining an objective function depending on the test input value and depending on the output value that results from the propagation of the second output value through the second automated learning system, and depending on the modification magnitude Hayes: e.g., page 45, EQ (3), the loss function, depending on the output of the target model, the confidence threshold and modification magnitude δ’, is an example of an objective function); and
determining the largest safe modification magnitude depending on the objective function such that the objective function does not become smaller than the predetermined threshold (Hayes: e.g., page 45, EQ (3), determining the adversarial perturbation  δ’ with respect the predetermined threshold in the relative perturbation based on the loss function interprets determining the largest safe modification magnitude depending on the objective function such that the objective function does not become smaller than the predetermined threshold).

6. The method according to claim 5, wherein the predetermined threshold for the objective function is not less than zero (Hayes: page 45, RQ (3), the relative parameter being set to be greater than zero interprets wherein the predetermined threshold for the objective function is not less than zero).

7. The method according to claim 5, wherein: one of a plurality of second output values is determined for each one of a plurality of predefined target output values, each one of the plurality of predefined target output values corresponds to a differing output value that is different from the reference output value, the plurality of second output values are propagated through the second automated learning system which outputs a plurality of corresponding output values (Hayes: e.g., page 44, Fig 1, the backward pass, the loss, including the confidence value, from the target model to UAN), and the objective Hayes: e.g., page 44, Fig 1, the output from the target model with updated UAN based on the loss function, page 44, EQ (2), interprets the objective function is determined depending on said plurality of corresponding output values).

9. A method for training an automated learning system, comprising:
providing a predetermined modification magnitude and training data, which comprises both training input values and corresponding training output values (Hayes: e.g., page 44, sec C, datasets, providing training and validation data with classes with network models, including the ResNet, Fig 1, for training UAN interpret providing a predetermined modification magnitude and training data, which comprises both training input values and corresponding training output values);
providing a second automated learning system based on the automated learning system (Hayes: e.g., page 44, sec II-A, a target model),
wherein each layer of the second automated learning system corresponds to one corresponding layer of the automated learning system (Hayes: e.g., page 44, Fig 1, the corresponding relationship between the UAN and the target model), and
wherein the output layer of the second automated learning system corresponds to the output layer of the automated learning system and the input layer of the second automated learning system corresponds to the output layer of the automated learning system (Hayes: e.g., page 44, Fig 1, the output of the target model connected to the input of the UAN and the output of the UAN connected to the input of the target model);
Hayes: e.g., page 44, EQ (2), page 45, EQ (3), determining for each input x the loss function or confidence threshold, depending on the output of the UAN, the output of the target model, the confidence threshold and modification magnitude δ’);
feeding each of the corresponding second output values into the input layer of the second automated learning system and propagating the corresponding second output values through the second automated learning system to yield corresponding output values of the second automated learning system (Hayes: e.g., page 45, EQ (3), feeding the UAN mode the k term, the second output value, as the UAN loss function indicates, to generate output values);;
determining at least an objective function depending on the predetermined modification magnitude and depending on at least one of the training input values and depending on at least one of the corresponding output values of the second automated learning system (Hayes: e.g., page 45, EQ (3), determining the portion of the loss function with respect to maximization, depending on the output of the UAN and the target model and the confidence threshold and modification magnitude δ’);
determining a loss function which depends on the determined objective function and which also depends on at least the training output value which corresponds to said at least one of the training input values (Hayes: e.g., page 45, EQ (3), determining the loss function with the training input value x and the modification magnitude δ’); and  adjusting parameters of the automated learning system for optimizing said Hayes: e.g., page 45, sec B, Transferability, paragraph 3, training the UAN with the UAN loss function interprets adjusting parameters of the automated learning system for optimizing said determined loss function).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes, in view of Harvey (US 20190294949), hereinafter Harvey.

12. The method according to claim 9, wherein: Hayes does not expressly disclose, but Harvey discloses “the layers are grouped, and the grouped layers are trained separately from each other” (Harvey: e.g., [0031], [0122], layers groups arranged in the same order as the training steps with training being applied to specific layers). Nonetheless, training of specific layers is well known. It would have been obvious for one of ordinary skill in the art, having Hayes and Harvey before the effective filing date, to combine Harvey with Hayes to improve UAN model for adversarial perturbation in Hayes.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hayes, in view of Kuperstein (US 4884216), hereinafter Kuperstein.

13. The method according to claim 9, further comprising; Hayes does not expressly disclose, but Kuperstein discloses “controlling a technical system, wherein an automated learning system is trained with the method, wherein the trained automated learning system receives input data that characterizes a state of the technical system and/or parameters for controlling the technical system and wherein an actuator of the technical system is controlled depending on an output value of the trained automated learning system” (Kuperstein: e.g., Abstract, col 4, lines 33-36, col 18, lines 21-24, the output of a neural network to control limb actuator with sensor inputs corresponding to the state of the actuators). Neural network-based control is well known. It would have been obvious for one of ordinary skill in the art, having Hayes and Kuperstein before the effective filing date, to combine Kuperstein with Hayes to augment the functions of the generate models in Hayes for various applications, a desired objective of Hayes.

Claim Objections
(1) In claims 1 and 8, the term “may” renders the scope of the claim unclear and needs to be deleted.  In claim 20, a word may be missing in the limitation “by a parameter the input values”.
(2) In plurality of claim limitations, the meaning of the term “correspond to” (e.g., “the output value of the automated learning system to correspond to the target output value” in claim 2) is not clear. A functional description for “correspond to” (e.g., ‘equal to’) may be provided.

References of record do not expressly disclose control of a physical actuator depending on an issue robustness certificate of claim 3, safe modifications and small modifications in claim 8, the corresponding different second output values of each leaning input value in claim 10, determining a largest safe modification magnitude depending on the objective function with respect to thresholds in claim 11, the objective function determined by the product of input and output and the output value weighted by the modification magnitude in claim 14, a second transformations characterized by a Fenchel conjugate in claim 16 and transformations with bounds in claim 20. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov.  The examiner can normally be reached on M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	August 6, 2021